DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2021 has been entered.

Response to Amendments and Arguments
The applicant’s arguments with respect to the art rejections are moot in view of new grounds for rejection. The amendments which necessitate a new reference (Chen et al.) are “receiving input from a second user, wherein the input comprises text input”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10721280, hereinafter referred to as Heppner et al., in view of US 20160216941, hereinafter referred to as Ramseur et al. , and further in view of US 2021019824, hereinafter referred to as Chen et al. 

Regarding claim 1 (Currently Amended), Heppner et al. discloses a system comprising: 

one or more processors (Heppner et al., fig. 3(382)); and 

logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors (Heppner et al., fig. 3(386)(388)) and when executed operable to cause the one or more processors to perform operations comprising: 

receiving input from a second user (“Users coupled to the wearable devices may have their speech and movement mimicked by their avatar in the virtual environment and may observe the avatars’ associated with other users in real time,” Heppner et al., col. 6, lines 46-49. Thus, a second user’s speech is used as input to generating the digital voice of a second avatar.); and

communicating with the second user based on the input from the second user using the digital voice of the avatar (“In contrast, the systems and methods discussed herein provide a mobile mixed reality platform for wireless communications, where users in different locations are engaged with wearable devices and represented by avatars in a virtual environment and an immersive experience when using wearable technology,” Heppner et al., col. 5, lines 57-62. Also, “Once an interactive session is initiated by a user or other administrator, that user and other users are immersed in a virtual environment generated by the mobile mixed reality platform for wireless communications. Users coupled to the wearable devices may have their speech and movement mimicked by their avatar in the virtual environment and may observe the avatars’ associated with other users in real time,” Heppner et al., col. 6, lines 43-49.). 

Although Heppner et al. teaches receiving a recorded voice of a user, which implies obtaining a plurality of characteristics of the recorded voice the user, an additional reference is included to identify the nature of such typical speech characteristics.

Ramseur et al. is cited to disclose obtaining a plurality of characteristics of the recorded voice the first user (“An optional feature is for the user to select the avatars voice and language. The voice may be especially important to some users since the avatar is reading aloud the emails thus a voice that sounds pleasant to the user highly desirable. The voice may be selected from a variety of options including those with accents from different countries, male, female and/or regional dialects. For example, male or female American, Australian, British, Southern, New Yorker, Indian, Irish, Scottish and the like,” Ramseur et al., para [0020]. The first user is the avatar. The voice characteristics include various accents, male/female, etc.). Ramseur et al. benefits Heppner et al. by incorporating voice characteristics into the avatar (Ramseur et al., para [0020]), thereby making the avatar more realistic. Therefore, it would be obvious for one skilled in the art to combine the teachings of Heppner et al. with those of Ramseur et al. to enhance the reality platform of Heppner et al.

Neither Heppner et al. nor Ramseur et al., though, disclose receiving input from a second user, wherein the input comprises text input; and communicating with the second user based on the text input from the second user using the digital voice of the avatar.

Chen et al. is cited to disclose receiving input from a second user, wherein the input comprises text input (“The input area 140 is used by the user for inputting messages. For example, the user may type text through the input area 140. The user interface 100 may further comprise a virtual button 150 for confirming to send input messages. If the user touches the virtual button 150, the messages input in the input area 140 may be sent to the presentation area 120. The messages in the session between the user 160 and the chatbot may be various formats, e.g., voice, text, etc. As shown in the presentation area 120, the user 160 is now chatting with the chatbot by voice. A virtual avatar 112 is presented in the presentation area 120, which is representative of the chatbot and may make facial motions and/or body motions in response to messages in the session,” Chen et al., para [0026].); and 

communicating with the second user based on the text input from the second user using the digital voice of the avatar (“A virtual avatar 112 is presented in the presentation area 120, which is representative of the chatbot and may make facial motions and/or body motions in response to messages in the session,” Chen et al., para [0023].). Chen et al. benefits Heppner et al. by providing an avatar on a client device which carries on a conversation with the user (Chen et al., para [0026]), thereby allowing the user a more reality-like interaction experience. Therefore, it would be obvious for one skilled in the art to combine the teachings of Heppner et al. with those of Chen et al. to enhance the multimedia reality platform of Heppner et al.

As to claim 8, CRM claim 8 and system claim 1 are related as system and CRM of using same, with each claimed element’s function corresponding to the system. Accordingly claim 8 is similarly rejected under the same rationale as applied above with respect to system claim. 

As to claim 15, method claim 15 and system claim 1 are related as system and method of using same, with each claimed element’s function corresponding to the system. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to system claim. 

Regarding claim 2 (Previously Presented), Heppner et al., as modified by Ramseur et al. and Chen et al., discloses the system of claim 1, wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising associating the digital voice with the avatar (Ramseur et al., para [0020]), and wherein the avatar communicates with the second user using the digital voice (Ramseur et al., para [0020]).  

As to claim 9, CRM claim 9 and system claim 2 are related as system and CRM of using same, with each claimed element’s function corresponding to the system. 

As to claim 16, method claim 16 and system claim 2 are related as system and method of using same, with each claimed element’s function corresponding to the system. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to system claim. 

Regarding claim 3 (original), Heppner et al., as modified by Ramseur et al. and Chen et al., discloses the system of claim 1, wherein the communicating is performed in a predetermined natural language (Ramseur et al., para [0020]).  

As to claim 10, CRM claim 10 and system claim 3 are related as system and CRM of using same, with each claimed element’s function corresponding to the system. Accordingly claim 10 is similarly rejected under the same rationale as applied above with respect to system claim. 

As to claim 17, method claim 17 and system claim 3 are related as system and method of using same, with each claimed element’s function corresponding to the system. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to system claim. 

Regarding claim 4 (Currently Amended), Heppner et al., as modified by Ramseur et al. and Chen et al., discloses the system of claim 1, wherein the text input is read with the digital voice of the avatar, and wherein the digital voice comprises the plurality of characteristics of the recorded voice of the first user (“With the system for an avatar to read a message the user is afforded a unique operating tool that allows them to attend to other tasks while they have their messages read to them,” Ramseur et al., para [0021].).  

As to claim 11, CRM claim 11 and system claim 4 are related as system and CRM of using same, with each claimed element’s function corresponding to the system. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to system claim. 

As to claim 18, method claim 18 and system claim 4 are related as system and method of using same, with each claimed element’s function corresponding to the system. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to system claim. 

Regarding claim 5 (original), Heppner et al., as modified by Ramseur et al. and Chen et al., discloses the system of claim 1, wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising: 

receiving text, wherein the input is the text (“With the system for an avatar to read a message the user is afforded a unique operating tool that allows them to attend to other tasks while they have their messages read to them,” Ramseur et al., para [0021]. This excerpt makes clear that a message (i.e., text) is received by the system in order to read it.); 

With the system for an avatar to read a message the user is afforded a unique operating tool that allows them to attend to other tasks while they have their messages read to them,” Ramseur et al., para [0021]. Reading the text (aloud) is converting the text to audio.); and  16Attorney Docket No. 020699-115100US Client Reference No. 201806009.01 

outputting the audio in the digital voice (“The customized avatars make the experience fun and entertaining so that it's not simply a computer voice software, monotonously reading line after line,” Ramseur et al., para [0021]. This excerpt makes clear that the audio is outputted in the digital voice (i.e., reading aloud using voice software).).  

As to claim 12, CRM claim 12 and system claim 5 are related as system and CRM of using same, with each claimed element’s function corresponding to the system. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to system claim. 

As to claim 19, method claim 19 and system claim 5 are related as system and method of using same, with each claimed element’s function corresponding to the system. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to system claim. 

Regarding claim 6 (original), Heppner et al., as modified by Ramseur et al. and Chen et al., discloses the system of claim 1, wherein the input is audio (“The user is able to employ voice commands through a voice recognition program within the system 100 to operate how the avatar reads through the mailbox 150,” Ramseur et al., para [0018]. The voice commands from the second user are a form of audio input.).  

As to claim 13, CRM claim 13 and system claim 6 are related as system and CRM of using same, with each claimed element’s function corresponding to the system. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to system claim. 

As to claim 20, method claim 20 and system claim 6 are related as system and method of using same, with each claimed element’s function corresponding to the system. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to system claim. 

Regarding claim 7 (original), Heppner et al., as modified by Ramseur et al. and Chen et al., discloses the system of claim 1, wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising: 

obtaining a second plurality of characteristics for a second voice of the first user (“An optional feature is for the user to select the avatars voice and language. The voice may be especially important to some users since the avatar is reading aloud the emails thus a voice that sounds pleasant to the user highly desirable. The voice may be selected from a variety of options including those with accents from different countries, male, female and/or regional dialects. For example, male or female American, Australian, British, Southern, New Yorker, Indian, Irish, Scottish and the like,” Ramseur et al., para [0020]. The first user is the avatar. The voice characteristic options include various accents, male/female, etc.); 



enabling the second user to select the second digital voice (Ramseur et al., para [0020]); and 

communicating with the second user using the second digital voice (Ramseur et al., para [0020]).

As to claim 14, CRM claim 14 and system claim 7 are related as system and CRM of using same, with each claimed element’s function corresponding to the system. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to system claim. 



Conclusion
Other related prior art are listed in the attached PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2659